Name: Commission Regulation (EEC) No 2206/84 of 26 July 1984 amending Regulation (EEC) No 434/84 amending Regulation (EEC) No 1443/82 laying down detailed rules for the application of the quota system in the sugar sector
 Type: Regulation
 Subject Matter: agricultural structures and production;  beverages and sugar
 Date Published: nan

 Avis juridique important|31984R2206Commission Regulation (EEC) No 2206/84 of 26 July 1984 amending Regulation (EEC) No 434/84 amending Regulation (EEC) No 1443/82 laying down detailed rules for the application of the quota system in the sugar sector Official Journal L 203 , 31/07/1984 P. 0006 - 0006 Finnish special edition: Chapter 3 Volume 17 P. 0237 Spanish special edition: Chapter 03 Volume 31 P. 0211 Swedish special edition: Chapter 3 Volume 17 P. 0237 Portuguese special edition Chapter 03 Volume 31 P. 0211 *****COMMISSION REGULATION (EEC) No 2206/84 of 26 July 1984 amending Regulation (EEC) No 434/84 amending Regulation (EEC) No 1443/82 laying down detailed rules for the application of the quota system in the sugar sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector (1), as last amended by Regulation (EEC) No 606/82 (2), and in particular Article 28 (7) thereof, Whereas Article 2 of Commission Regulation (EEC) No 434/84 (3), as amended by Regulation (EEC) No 1859/84 (4), lays down that it shall apply with effect from 1 August 1984; whereas the date of application should be deferred until 20 September 1984; Whereas the Management Committee for Sugar has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 In Article 2 of Regulation (EEC) No 434/84, '1 August 1984' is hereby replaced by '20 September 1984'. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 177, 1. 7. 1981, p. 4. (2) OJ No L 74, 18. 3. 1982, p. 1. (3) OJ No L 51, 22. 2. 1984, p. 13. (4) OJ No L 172, 30. 6. 1984, p. 62.